DETAILED ACTION


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claims filed on 10/4/2021 are entered and acknowledge. Claims 1-12 have been cancelled.  Claims 13-32 have been added. Claims 13-32 are currently pending in the instant application.


Drawings

The drawings filed on 10/4/2021 have been considered.

Claim Objection


Claim 15, recite in part "The system of claim 14 wherein…” appears to be grammatically incorrect. Applicant is suggested to insert a comma ”,” after ”The system of claim 14”.

Claims 19-21 and 28-30, recite in part "The method of claim 18 wherein…” , "The method of claim 19 further…” , "The method of claim 20 further…” , "The method of claim 27 further…” , "The method of claim 28 further…”, and "The method of claim 29 further…” appears to be grammatically incorrect.  Applicant is suggested to insert a comma ”,” after “The method of claim 18”, “The method of claim 19”, “The method of claim 20”, “The method of claim 27”, “The method of claim 28”, and “The method of claim 30”.

Appropriate action is required. 


Claim Rejections - 35 USC § 112

Claims 22-23, 27-230 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 22-23, 27-30 and 32 recites the limitation “the approval control”.  However, there is insufficient antecedent basis for this limitation in the claims.

Appropriate action is required. 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 13-32 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Patent 11,140,230 B1.  Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a non-provisional double patenting rejection since the claims directed to the same invention have in fact been patented.



Instant Application
Patent 11,140,230 B1
13. (New) A system, comprising: a computing node of a service provider that provides services to a client of the service provider via a service provider network, the computing nodes comprising at least one processor and a memory, and the services comprising a plurality of backend services provided for the client;
wherein the computing node implements an approval service that receives and manages approval requests pertaining to the backend services, wherein at least some approval requests trigger messages over the service provider network;
a backend interface of the approval service for exchanging approval requests and approval results over the service provider network between the approval service and the backend services; and
an administrator interface configured to manage approval requests transmitted via the backend interface to the approval service over the service provider network from one or more of the backend services provided for the client by the service provider, wherein the approval service is a different service than the one or more backend services that are sources of the approval requests;
wherein the approval service is configured to:
receive, through the administrator interface, a request to create an approval control;
create the approval control;
transmit, via the backend interface over the service provider network to the one of the one or more backend services, an indication of the result of the given approval request; and
wherein the one or more backend services are configured to:
trigger, based on receipt of the result of the given approval request, performance of an action associated with one or more of the computing resources.


14. The system of claim 13, wherein the one or more approval requests are related to a particular service.

15. The system of claim 14 wherein the approval control is associated with one or more other approval requests that are related to a different service.

16. The system of claim 13, wherein the approval control defines a sequence of two or more approval levels.

17. (New) A method, comprising: performing, by one or more service provider computers of a service provider network that receives and manages approval requests pertaining to provisioning, administering, or managing computing resources on behalf of one or more backend services of the service provider for a plurality of clients of the service provider, at least some approval requests triggering messages between the service provider network and one or more clients over a network external to the service provider network on behalf of the backend services:
providing a backend interface of the service provider network for the backend services for exchanging approval requests and results between the service provider network and a different service;
receiving, by the service provider network from the different service on behalf of the client, an approval request, wherein the approval request specifies a service provider product or service for which an authorization to access or utilize the service provider product or service is sought or an action for which authorization to perform the action is sought;
receiving, over the external network, a respective response to the approval request;
determining, dependent on the received responses and a pre-determined criteria for approval or denial of the approval request, a result of the approval request; and
transmitting, over the service provider network to the different service, an indication of the result of the approval request, wherein the result of the approval request triggers performance of an action associated with provisioning, administering, or managing computing resources.

18. The method of claim 17, wherein the pre-determined criteria comprise a pre-determined voting strategy.

19. The method of claim 18 wherein the method further comprises, prior to said receiving the approval request creating an approval control on behalf of the client of the service provider.

20. The method of claim 19 further comprising associating the approval control with the approval request.

21. The method of claim 20 further comprising wherein the approval control defines the pre-determined voting strategy.

22. The method of claim 17, wherein the approval control is associated with one or more other approval requests by the approval service.

23. The method of claim 17, wherein the approval control defines a sequence of two or more approval levels.

24. The method of claim 17, wherein said determining the result of the approval request comprises assigning a default result for the approval request in response to a pre-determined amount of time passing without receiving enough responses to the approval request.

25. The method of claim 17, wherein the client of the service provider consumes services provided by the service provider, including the approval service and the different service.

26. The method of claim 17, wherein the client of the service provider consumes services provided by the service provider, including the approval service and the different service.

27. The method of claim 26, wherein the method further comprises, prior to receiving the approval request, receiving, from an administrator of the client, a request to create the approval control on behalf of the client.

28. The method of claim 27 further comprising creating the approval control.

29. The method of claim 28 further comprising receiving, from an administrator of the client, a request to associate the approval control with a specified product, portfolio, project, action, message topic, workflow, or request type.

30. The method of claim 29 further comprising associating the approval control with the specified product, portfolio, project, action, message topic, workflow, or request type.

31. (New) A non-transitory computer-readable storage medium storing program instructions that when executed on one or more computers cause the one or more computers to implement an approval service, wherein the approval service is configured to:
present a backend interface of the approval service within a service provider network through which one or more other services submit respective approval requests that pertain to provisioning, administration, or management of computing resources, the approval requests to be managed by the approval service on behalf of a client of a service provider that provides at least the one or more other services for the client, wherein the client is a consumer of the one or more other services, wherein at least some approval requests trigger messages between the approval service and the client over a network external to the service provider network on behalf of the services;
receive, over the service provider network from one of the one or more other services, via the backend interface, a given approval request, wherein the given approval request is related to a particular product, portfolio, project, action, message topic, workflow, or request type;
determine a result of the given approval request dependent, at least in part, on the respective responses to the given approval request;
receive, over the service provider network via the backend interface, another approval request, wherein the other approval request is related to a different product, portfolio, project, action, message topic, workflow, or request type;
determine a result of the other approval request dependent, at least in part, on the respective responses to the other approval request; and
transmit, over the service provider network via the backend interface to the one of the one or more other services, an indication of the result of the other approval request, wherein the result of the approval request triggers performance of an action associated with provisioning, administering, or managing computing resources.

32. The non-transitory computer-readable storage medium of claim 31, wherein the given approval request is associated with a given approval control that defines a voting strategy for approval or denial of approval requests that are associated with the given approval control

1. A system, comprising: a plurality of computing nodes of a service provider that collectively provide services to a plurality of clients of the service provider via a service provider network, each of the computing nodes comprising at least one processor and a memory, and the services comprising a plurality of backend services provided for the plurality of clients; 
wherein one or more of the plurality of computing nodes implement an approval service that receives and manages approval requests pertaining to the backend services, wherein at least some approval requests trigger messages over the service provider network; 
a backend interface of the approval service for exchanging approval requests and approval results over the service provider network between the approval service and the backend services; and 
an administrator interface configured to manage approval requests transmitted via the backend interface to the approval service over the service provider network from one or more of the backend services provided for the client by the service provider, wherein the approval service is a different service than the one or more backend services that are sources of the approval requests; 
wherein the approval service is configured to: 
receive, through the administrator interface, a request to create an approval template; 
create the approval template; 
transmit, via the backend interface over the service provider network to the one of the one or more backend services, an indication of the result of the given approval request; and 
wherein the one or more backend services are configured to: 
trigger, based on receipt of the result of the given approval request, performance of an action associated with one or more of the computing resources.

2. The system of claim 1, wherein the one or more approval requests are related to a particular service.

3. The system of claim 2 wherein the approval template is associated with one or more other approval requests that are related to a different service.

4. The system of claim 1, wherein the approval template defines a sequence of two or more approval levels.

5. A method, comprising: performing, by one or more service provider computers of a service provider network that implement an approval service that receives and manages approval requests pertaining to provisioning, administering, or managing computing resources on behalf of one or more backend services of the service provider for a plurality of clients of the service provider, at least some approval requests triggering messages between the approval service and one or more members over a network external to the service provider network on behalf of the backend services: 
providing a backend interface of the approval service within the service provider network for the backend services for exchanging approval requests and results over the service provider network between the approval service and a different service; 
receiving, by the approval service, via the backend interface over the service provider network from the different service on behalf of a client of the plurality of clients of the service provider, an approval request, wherein the approval request specifies a service provider product or service for which an authorization to access or utilize the service provider product or service is sought or an action for which authorization to perform the action is sought; 
receiving, over the external network, a respective response to the approval request; 
determining, dependent on the received responses and a pre-determined criteria for approval or denial of the approval request, a result of the approval request; and
transmitting, over the service provider network to the different service, an indication of the result of the approval request, wherein the result of the approval request triggers performance of an action associated with provisioning, administering, or managing computing resources.

6. The method of claim 5, wherein the pre-determined criteria comprise a pre-determined voting strategy.

7. The method of claim 6 wherein the method further comprises, prior to said receiving the approval request creating an approval template on behalf of the client of the service provider.

8. The method of claim 7 further comprising associating the approval template with the approval request.

9. The method of claim 8 further comprising wherein the approval template defines the pre-determined voting strategy.

10. The method of claim 5, wherein the approval template is associated with one or more other approval requests by the approval service.

11. The method of claim 5, wherein the approval template defines a sequence of two or more approval levels.

12. The method of claim 5, wherein said determining the result of the approval request comprises assigning a default result for the approval request in response to a pre-determined amount of time passing without receiving enough responses to the approval request.

13. The method of claim 5, wherein the client of the service provider consumes services provided by the service provider, including the approval service and the different service.

14. The method of claim 5, wherein the client of the service provider consumes services provided by the service provider, including the approval service and the different service.

15. The method of claim 14, wherein the method further comprises, prior to receiving the approval request, receiving, from an administrator of the client, a request to create the approval template on behalf of the client.

16. The method of claim 15 further comprising creating the approval template.

17. The method of claim 16 further comprising receiving, from an administrator of the client, a request to associate the approval template with a specified product, portfolio, project, action, message topic, workflow, or request type.

18. The method of claim 17 further comprising associating the approval template with the specified product, portfolio, project, action, message topic, workflow, or request type.

19. A non-transitory computer-readable storage medium storing program instructions that when executed on one or more computers cause the one or more computers to implement an approval service, wherein the approval service is configured to: 
present a backend interface of the approval service within a service provider network through which one or more other services submit respective approval requests that pertain to provisioning, administration, or management of computing resources, the approval requests to be managed by the approval service on behalf of each of two or more clients of a service provider that provides at least the one or more other services for the two or more clients, wherein the two or more clients are consumers of the one or more other services, wherein at least some approval requests trigger messages between the approval service and one or more members over a network external to the service provider network on behalf of the services; 
receive, over the service provider network from one of the one or more other services, via the backend interface, a given approval request, wherein the given approval request is related to a particular product, portfolio, project, action, message topic, workflow, or request type; 
determine a result of the given approval request dependent, at least in part, on the respective responses to the given approval request; receive, over the service provider network via the backend interface, another approval request, wherein the other approval request is related to a different product, portfolio, project, action, message topic, workflow, or request type; 
determine a result of the other approval request dependent, at least in part, on the respective responses to the other approval request; and 
transmit, over the service provider network via the backend interface to the one of the one or more other services, an indication of the result of the other approval request, wherein the result of the approval request triggers performance of an action associated with provisioning, administering, or managing computing resources.

20. The non-transitory computer-readable storage medium of claim 19, wherein the given approval request is associated with a given approval template that defines a voting strategy for approval or denial of approval requests that are associated with the given approval template.
  







Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Grim et al. Pub. No.: (US 2015/0382195 A1).  The subject matter disclosed therein is pertinent to that of claims 13-32 (e.g., Preemptive authorization automation).
Polo Moragon et al. Pub. No.: (US 2013/0347071 A1).  The subject matter disclosed therein is pertinent to that of claims 13-32 (e.g., Method and system for granting access to a secure website).
Peeler et al. Pub. No.: (US 2014/0129457 A1).  The subject matter disclosed therein is pertinent to that of claims 13-32 (e.g., An interactive organizational decision-making and compliance facilitation portal).
Grim et al. Pub. No.: (US 2015/0381633 A1).  The subject matter disclosed therein is pertinent to that of claims 13-32 (e.g., Automated authorization response techniques).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO DUC DUONG whose telephone number is (571)272-2350.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on (571)272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. D./
Examiner, Art Unit 2446

/BRIAN J. GILLIS/Supervisory Patent Examiner, Art Unit 2446